                                       Case 4:20-cv-07121-DMR Document 24 Filed 02/18/21 Page 1 of 2




                               1 Stephanie P. Skaff (State Bar No. 183119)
                                 sskaff@fbm.com
                               2 Ashleigh Nickerson (State Bar No. 331056)
                                 anickerson@fbm.com
                               3 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               5 Facsimile: (415) 954-4480

                             6 Vincent N. Barbera (admitted pro hac vice)
                               barberav@whiteandwilliams.com
                             7 Justin Proper (admitted pro hac vice)
                               properj@whiteandwilliams.com
                             8 White and Williams LLP
                               1650 Market Street
                             9 One Liberty Place, Suite 1800
                               Philadelphia, PA 19103-7395
                            10 Telephone: (215) 864-7137
                               Facsimile: (215) 789-7595
                            11
                               Attorneys for Defendants
                            12 STAR MAGIC and SHLOMO AYAL

                            13

                            14                                     UNITED STATES DISTRICT COURT

                            15                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                            16

                            17 TANGLE, INC.; RICHARD X. ZAWITZ,                       Case No. 4:20-cv-07121 DMR

                            18                     Plaintiffs,                        JOINT MOTION TO CONTINUE CASE
                                                                                      MANAGEMENT CONFERENCE;
                            19              vs.                                       [PROPOSED] ORDER
                            20 STAR MAGIC; SHLOMO AYAL,                               Date:    March 3, 2021
                                                                                      Time:    1:30 p.m.
                            21                     Defendants.                        Courtroom 4, Oakland
                                                                                      The Hon. Donna M. Ryu
                            22

                            23

                            24             Defendants have filed a Motion to Dismiss for lack of personal jurisdiction, which is

                            25 currently scheduled for hearing on February 25, 2021. The parties’ Joint Case Management

                            26 Conference statement is required to be filed no later than February 24, 2021. Because resolution

                            27 of the pending motion may result in dismissal of this action, the parties jointly request that the

                            28 ///
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    Joint Motion To Continue Case Management                                              39741\13946580.1
         (415) 954-4400
                                    Conference - Case No. 4:20-cv-07121 DMR
                                       Case 4:20-cv-07121-DMR Document 24 Filed 02/18/21 Page 2 of 2




                               1 Case Management Conference and related deadlines be vacated and reset if appropriate after the

                               2 Court rules on the Motion to Dismiss.

                               3
                                    Dated: February 18, 2021                   FARELLA BRAUN + MARTEL LLP
                               4

                               5
                                                                               By:         /s/ Stephanie P. Skaff
                               6                                                     Stephanie P. Skaff
                               7                                               Attorneys for Defendants
                                                                               STAR MAGIC and SHLOMO AYAL
                               8

                               9
                                    Dated: February 18, 2021                   LOSCH EHRLICH & MEYER
                            10

                            11
                                                                               By:          /s/ Joseph Ehrlich
                            12                                                       Joseph Ehrlich
                            13                                                 Attorneys for Plaintiffs
                                                                               TANGLE, INC. and RICHARD X. ZAWITZ
                            14

                            15

                            16             In compliance with Civil L.R. 5.1, concurrence in the filing of this document was obtained

                            17 from Joseph Ehrlich, which shall serve in lieu of his signature on the document.

                            18

                            19                                             [PROPOSED] ORDER

                            20             For good cause shown, the Court vacates the Case Management Conference set for

                            21 March 3, 2021, as well as the related deadline for submission of the Joint Case Management

                            22 Conference Statement, pending the Court’s ruling on defendants’ Motion to Dismiss for lack of

                            23 personal jurisdiction.

                            24

                            25 Dated: _________________, 2021

                            26                                                            ____________________________
                                                                                          HON. DONNA M. RYU
                            27                                                            United States Magistrate Judge

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    Joint Motion To Continue Case Management          2                                  39741\13946580.1
         (415) 954-4400
                                    Conference - Case No. 4:20-cv-07121 DMR
